DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and are examined herein on the merits for patentability.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (Nanoscale, 2019, 11, p. 9760-9768).
Hu discloses Gd-loaded Tobacco mosaic virus (TMV) particles coated with the mussel-inspired biopolymer polydopamine (PDA). Such biocompatible nanotheranostic reagents can be used to facilitate PTT, guided by multimodal magnetic resonance/photoacoustic imaging. The r1-relaxivity of the Gd-TMV–PDA particles at 60 MHz was ∼80 mM−1 s−1, compared to 13.63 mM−1 s−1 for the uncoated Gd-TMV particles. The Gd-TMV–PDA particles also promoted strong near-infrared absorption with high 
TMV nanoparticles were propagated in and isolated from Nicotiana benthamiana plants, which are inexpensive to grow and highly scalable. The high-resolution crystal structure of TMV includes an internal glutamic acid residue (GLU97/106, blue) and an external tyrosine residue (TYR139, red) that can be functionalized using the well-established copper-catalyzed azide–alkyne cycloaddition (CuAAC) strategy, also known as click chemistry. The internal TMV surface was modified with alkyne groups then conjugated with the macrocyclic T1-MRI contrast agent Gd-DOTA-azide via a click reaction.  See Figure 1.  Gd-TMV (2 mg) were coated with PDA by in situ self-polymerization with dopamine under the same conditions, varying the dopamine dose in the range 2.5–7 mg (page 9761-2).
Assays confirmed the powerful thermal cytotoxicity of Gd-TMV–PDA towards cancer cells. We also confirmed PTT efficacy using the 4T1 cell line derived from mice and serving as a model for aggressive breast cancer which showed similar results as PC-3.
A nanotheranostic reagent (Gd-TMV–PDA) for dual modal imaging (MR + PA imaging) and simultaneous PTT for the treatment of cancer was developed. The biopolymer PDA displayed on the Gd-TMV particles dramatically increased the longitudinal relaxivity, while achieving high photothermal conversion efficiency and excellent photoacoustic imaging properties. Our data showed that the Gd-TMV–PDA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Steinmetz (US 2015/0265729) in view of Jiang (CN 105327354).
rod-shaped plant virus having an interior surface and an exterior surface, and at least one imaging agent that is linked to the interior and/or exterior surface is described. The rod-shaped viruses can be combined into larger spherical nanoparticles. A rod-shaped plant virus or spherical nanoparticles including an imaging agent can be used in a method of generating an image of a tissue region of a subject such as a tumor or atherosclerotic tissue by administering the virus particle to the subject and generating an image of the tissue region of the subject to which the virus particle has been distributed.  Tobacco mosaic virus (TMV) as a scaffold for multivalent display of paramagnetic MRI contrast agents. (abstract and paragraph 0006).
Conjugation of rod-shaped TMV with DOTA-Gd at either the exterior surface or interior channel was achieved using a combination of amide coupling, diazonium chemistry, and Cu(I)-catalyzed azide alkyne cycloaddition reactions (paragraph 0008-9).
In some embodiments, a targeting moiety can also be attached to the rod-shaped plant virus particle. By "targeting moiety" herein is meant a functional group which serves to target or direct the virus particle to a particular location, cell type, diseased tissue, or association. In general, the targeting moiety is directed against a target molecule (paragraph 0048).
Steinmetz does not specifically teach wherein nanoparticles comprising TMV having gadolinium contrast agents conjugated to an interior surface thereof are coated with polydopamine.
Jiang teaches a tobacco mosaic virus nanowire composite material with the surface functionalized. The preparing method includes the following steps that while polydopamine, and on the alkaline condition, the own reducibility and reactivity of the surface polydopamine are used for further loading gold nanoparticles and modifying bioactive molecules containing amino groups or sulfydryl groups in a functionalized mode without extra reductant or chemical modification so as to obtain the tobacco mosaic virus nanowire composite material with the surface functionalized. The preparing method has the advantages of being simple in process, convenient, efficient and capable of being widely applied to biological catalysis, biological imaging, tumor targeted probes, nano-drug carriers and other fields of biomedical new nano materials (abstract). 
It is an object of the invention to provide a method for the preparation of a surface functionalized tobacco mosaic virus nanowire composite. The preparation method has the advantages of simple operation steps, short preparation period, coating with biocompatible polydopamine, and one-dimensional nanowire composite material formed by using tobacco mosaic virus as a template; and at the same time, the tobacco mosaic virus nanometer On the surface of the wire, using the reducing and reactivity of polydopamine itself, it is possible to further conveniently and efficiently load the gold nanoparticles and functionally modify the biologically active molecules without additional reducing agents and molecular biological methods.
The use of biocompatible polydopamine instead of conductive polymer material solves the shortcomings of traditional polymer materials such as polyaniline which 
The ability of polydopamine to react with molecules containing amino or sulfhydryl groups in an alkaline environment can be used to modify functional molecules on the surface of polydopamine-coated tobacco mosaic virus without additional chemical modification and modification. For example, in the present invention, the anticancer drug doxorubicin hydrochloride DOX and the tumor targeting molecule CRGD cyclic polypeptide are directly modified to the surface of the one-dimensional tobacco mosaic virus nanowire by simple mixing and stirring, thereby solving the traditional method requiring additional chemistry. The reaction, the intermediate step is more likely to cause denaturation of the protein, or the genetic modification, mutation and expression of the tobacco mosaic virus protein to produce a specific reactive group.
Surface-modified tumor targeting molecule cRGD cyclic polypeptide are taught, see Examples 7-8.  
The surface functionalized tobacco mosaic virus nanowire composite material obtained by the invention can be applied to the fields of biocatalysis, biological imaging, tumor targeting probes and nano drug carriers.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a polydopamine coating on the TMV particles of Steinmetz having gadolinium contrast agents conjugated thereto when the teaching of Steinmetz is taken in view of Jiang.  One would have been motivated to do so because Steinmetz teaches a desirability for attachment of a targeting moiety to the rod-shaped plant virus particles, .
 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Steinmetz (US 2015/0265729) in view of Jiang (CN 105327354), in further view of Koudelka et al. (Annu. Rev. Virol., 2015, 2, p. 379–401).
The rejection over Steinmetz in view of Jiang is applied as above.
With regard to claim 20, Steinmetz and Jiang do not specifically recite performing phototherapy.
Koudelka teaches that VNPs have also been loaded with photosensitizers for photodynamic therapy applications. For example, a VLP based on bacteriophage Qβ was loaded with a metalloporphyrin derivative for photodynamic therapy and a glycan ligand targeting cells bearing the CD22 receptor. Furthermore, a multifunctional MRI contrast and photodynamic therapy agent (chelated Gd3+ and Zn2+ phthalocyanine) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a photodynamic therapy agent for phototherapy in addition to gadolinium in the VNPs of Steinmetz when the teachings of Steinmetz and Jiang are taken in view of Koudelka.  One would have been motivated to do so, with a reasonable expectation of success, because Koudelka teaches that VPNs have been shown to incorporate photothermal therapy agents in addition to MRI contrast agents for preparation of theranostic agents, useful in both imaging and therapy.  Further, Jiang teaches that the polydopamine TMV particles may act in biological imaging and as drug carriers.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618